LOGO [g69911ex10_15pg1.jpg]    Exhibit 10.15

 

$6,900,000.00    February 24, 2010

PROMISSORY NOTE

FOR VALUE RECEIVED, Wells VAF – Parkway at Oak Hill, LLC, a Delaware limited
liability company (“Borrower”), hereby unconditionally promises and agrees to
pay to the order of A10 Capital, LLC, a Delaware limited liability company
(“Lender”), at 950 W. Bannock Street, Suite 950, Boise, Idaho 83702, or such
other address as the holder hereof may, from time to time designate in writing,
in lawful money of the United States of America, the principal sum of up to SIX
MILLION NINE HUNDRED THOUSAND AND NO/100 DOLLARS ($6,900,000.00) (the “Loan”),
with interest accruing on the unpaid principal sum owing thereunder at the
Interest Rate (as hereinafter defined), or at the Default Rate (as hereinafter
defined) as hereinafter provided.

The interest rate to be applied to the unpaid principal balance of this Note
shall be calculated at the initial rate of 9.105% per annum (the “Interest
Rate”). The Interest Rate shall be reset two (2) Business Days prior to the
first day of each month (the “Rate Determination Date”) based on increases or
decreases in the One Month London Interbank Offered Rate (LIBOR) as published by
Bloomberg.com (the “Index”). On each Rate Determination Date, the Interest Rate
shall be increased or decreased to equal the sum of (i) the Index plus
(ii) 8.875%, and Borrower’s payment will be increased or decreased to reflect
the then applicable Interest Rate and required monthly payment. If the Index
becomes unavailable during the term of this Loan, Lender may designate a
substitute index to be effective immediately upon notice to Borrower. Lender
will tell Borrower the current Index rate upon Borrower’s request. The interest
rate change, if any, will be effective for the interest accrual period
commencing on the first day of the month immediately following the Rate
Determination Date. NOTICE: Notwithstanding the foregoing, under no
circumstances will the interest rate on this Note be (1) less than 8.875% per
annum, which shall be the minimum Interest Rate under this Note, or (2) more
than the maximum rate allowed by applicable law.

Upon the occurrence of any Event of Default, the Loan shall bear interest at the
rate of 4% above the Interest Rate (the “Default Rate”).

Interest owing for each month shall be computed on the basis of a fraction, the
denominator of which is three hundred sixty (360) and the numerator of which is
the actual number of days elapsed from the first day of such month (or, for the
initial advance, from the date of such advance) to the last day in the calendar
month immediately prior to the date such monthly interest payment is due. Any
principal payments shall be applied to the Loan balance as and when actually
received. After entry of a judgment on this Note, interest shall continue to
accrue in accordance with the terms of this Note at the higher of the Default
Rate or the applicable legal rate.

The Loan shall mature on March 1, 2013 or the first Business Day thereafter (the
“Maturity Date”). The term of the Loan shall be the period from the date of this
Note through the Maturity Date (the “Loan Term”).

 

PROMISSORY NOTE - 1



--------------------------------------------------------------------------------

The Loan shall be payable as follows:

(1)      Interest; Monthly Payments.    Commencing on April 1, 2010, and
continuing on the first Business Day of each month thereafter (each a “Monthly
Payment Date”), until the Maturity Date, Borrower shall make consecutive monthly
payments of interest only in arrears at the Interest Rate based on the Index as
of the Rate Determination Date as more particularly set forth above.

(2)      Principal and Other Amounts.  On the Maturity Date, Borrower shall pay
to Lender all outstanding principal, accrued and unpaid interest up to and
including the Maturity Date, fees and any other amounts due under this Note and
the Loan Documents (as defined below). Any principal paid with regard to the
Loan after March 1, 2012 shall be subject to the prepayment premium set forth in
paragraph (3)(iii) below, including, but not limited to, principal paid on the
Maturity Date.

(3)      Prepayment.  Borrower shall have the right to make, and Lender shall
accept, voluntary prepayment of the Loan, whether in whole or in part, at any
time prior to the Maturity Date, upon not less than thirty (30) days’ prior
written notice to Lender. Provided, however:

  (i)     if the Loan is prepaid at any time on or before September 1, 2010,
whether such prepayment is voluntary or due to Lender accelerating the amounts
due hereunder, Lender shall be deemed to have earned, and Borrower shall pay as
a prepayment premium, an amount equal to 2% of the principal amount being
prepaid;

  (ii)    if the Loan is prepaid at any time after September 1, 2010 and on or
before March 1, 2012, no prepayment premium shall be due and owing; and

  (iii)  upon payment of any principal under the Loan, whether in whole or in
part, at any time after March 1, 2012, whether such prepayment is voluntary or
due to Lender accelerating the amounts due hereunder, Lender shall be deemed to
have earned, and Borrower shall pay as a prepayment premium, an amount equal to
1% of the principal amount being paid.

In the event of a prepayment, Lender may calculate the charges under this
Section based upon the date of prepayment or the date of acceleration or the
date of a bankruptcy by Borrower, at Lender’s sole and absolute discretion.

(4)      Commerce Note.    In the event the indebtedness evidenced by the
Commerce Note (defined below) is not paid in full on the same date that the Loan
is paid in full (whether by prepayment, voluntarily or involuntarily, or on the
Maturity Date), Borrower shall pay to Lender on the date the Loan is paid in
full an amount equal to $1,000,000, to be applied by Lender against the
outstanding principal amount of the Commerce Note, and Borrower’s obligations
hereunder shall not be satisfied in full until compliance herewith.

(5)      Late Charges.    If Borrower fails to pay any installment of interest
or principal on the date on which the same is due, or if any amounts hereunder
are accelerated by Lender due to the terms hereof, Borrower shall pay to Lender
a late charge on such past-due or

 

PROMISSORY NOTE - 2



--------------------------------------------------------------------------------

accelerated amount, as liquidated damages and not as a penalty, equal to five
percent (5%) of such amount, but not in excess of the maximum amount of interest
allowed by applicable law. The foregoing late charge is intended to compensate
Lender for the expenses incident to handling any such late payment or
accelerated amounts and for the losses incurred by Lender as a result of such
late payment or acceleration. Borrower agrees that, considering all of the
circumstances existing on the date this Note is executed, the late charge
represents a reasonable estimate of the costs and losses Lender will incur by
reason of late payment or acceleration. Borrower and Lender further agree that
proof of actual losses would be costly, inconvenient, impracticable and
extremely difficult to fix. Acceptance of the late charge shall not constitute a
waiver of the default arising from the overdue installment, and shall not
prevent Lender from exercising any other rights or remedies available to Lender.

All payments made by Borrower to Lender under this Note or any other Loan
Document shall be made by Automated Clearing House (“ACH”), electronic funds
transfer or other immediately available funds on the Monthly Payment Date;
provided, however, no principal payments or other amounts (other than the
required monthly payment hereunder) payable to Lender under the Loan Documents
will be made through ACH.

All payments received by Lender under this Note shall be applied to the
following, in such order as Lender may elect, in its sole discretion: (a) to any
fees and expenses due to Lender under this Note or any Loan Document; (b) to any
Default Rate interest and late charges; (c) to accrued and unpaid interest;
(d) to amounts owed under any reserves or escrows required by Lender; and (e) to
the principal sum and other amounts due under this Note or any Loan Document.

This Note is secured by (i) a Deed of Trust With Assignment of Leases and Rents,
Security Agreement and Fixture Filing of even date herewith (the “Mortgage”) and
other security documents and documents being executed and delivered concurrently
with the execution and delivery of this Note (collectively, the “Loan
Documents”), and (ii) a Deed of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing of even date herewith, from Wells VAF – 330
Commerce Street, LLC, a Delaware limited liability company, as grantor, to
William L. Rosenberg, as trustee, for the benefit of Lender, as beneficiary, and
other security documents and documents executed and delivered concurrently with
the execution and delivery of that certain Promissory Note of even date
herewith, executed by Wells VAF – 330 Commerce Street, LLC, a Delaware limited
liability company, as borrower, payable to Lender, as lender, in the original
principal amount of $5,000,000.00 (the “Commerce Note”). Capitalized terms not
defined herein shall have the meanings set forth in the Loan Documents.

Lender, at Lender’s election, may declare the outstanding principal of this Note
and the interest accrued hereon to be immediately due and payable without notice
or demand, upon the occurrence of any of the following events: (1) Borrower
fails to pay on or before the date due, any amount payable under this Note; or
(2) any other Event of Default shall have occurred under any other Loan
Document. In addition to the rights and remedies provided herein, Lender may
exercise any other right or remedy in any other document, instrument or
agreement evidencing, securing or otherwise relating to the indebtedness
evidenced hereby in accordance with the terms thereof, or under applicable law,
either simultaneously or in such order as Lender shall deem in its best
interest,

 

PROMISSORY NOTE - 3



--------------------------------------------------------------------------------

all of which rights and remedies shall be cumulative, and may be exercised
concurrently, consecutively or in such order as Lender may elect in its sole and
absolute discretion.

Borrower, co-makers, sureties, endorsers and guarantors, and each of them,
expressly waive demand and presentment for payment, notice of nonpayment,
protest, notice of protest, notice of dishonor, notice of intent to accelerate
the maturity hereof, notice of the acceleration of the maturity hereof, bringing
of suit and diligence in taking any action to collect amounts called for
hereunder and in the handling of securities at any time existing in connection
herewith; such parties are and shall be jointly, severally, directly and
primarily liable for the payment of all sums owing and to be owing hereon,
regardless of and without any notice, diligence, act or omission as or with
respect to the collection of any amount called for hereunder or in connection
with any right, lien, interest or property at any and all times had or existing
as security for all sums due hereunder and under any other Loan Document.

It is the intention of the parties hereto to conform strictly to applicable
usury laws. Accordingly, all agreements between Borrower and Lender with respect
to the Loan are hereby expressly limited so that in no event, whether by reason
of acceleration of maturity or otherwise, shall the amount paid or agreed to be
paid to Lender or charged by Lender for the use, forbearance or detention of the
money to be lent hereunder or otherwise, exceed the maximum amount allowed by
law. If the Loan would be usurious under applicable law, then, notwithstanding
anything to the contrary in the Loan Documents: (1) the aggregate of all
consideration which constitutes interest under applicable law that is contracted
for, taken, reserved, charged or received under the Loan Documents shall under
no circumstances exceed the maximum amount of interest allowed by applicable
law, and any excess shall be credited on the Note by the holder thereof (or, if
the Note has been paid in full, refunded to Borrower); and (2) if maturity is
accelerated by reason of an election by Lender, or in the event of any
prepayment, then any consideration which constitutes interest may never include
more than the maximum amount allowed by applicable law. In such case, excess
interest, if any, provided for in the Loan Documents or otherwise, to the extent
permitted by applicable law, shall be amortized, prorated, allocated and spread
from the date of advance until payment in full so that the actual rate of
interest is uniform through the term hereof. If such amortization, proration,
allocation and spreading is not permitted under applicable law, then such excess
interest shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the Note (or, if the
Note has been paid in full, refunded to Borrower). The terms and provisions of
this paragraph shall control and supersede every other provision of the Loan
Documents.

Time is of the essence with respect to all of Borrower’s obligations under this
Note and the Loan Documents.

This Note shall be binding upon and inure to the benefit of Lender and Borrower
and the respective successors and assigns of Lender and Borrower, provided that
neither Borrower nor any Grantor Party shall, without the prior written consent
of Lender, assign any rights, duties or obligations hereunder.

All provisions of the Loan Documents shall apply with equal effect to each and
all promissory notes and amendments thereof hereinafter executed which in whole
or in part

 

PROMISSORY NOTE - 4



--------------------------------------------------------------------------------

represent a renewal, extension, increase or rearrangement of the Loan. For
portfolio management purposes, at any time during the term of the Loan, Lender
may seek or obtain participants in the Loan, and may elect to divide the Loan
into two or more separate loans evidenced by separate promissory notes so long
as the payment and other obligations of Borrower are not effectively increased
or otherwise modified. Borrower agrees to cooperate with Lender and to execute
such documents as Lender reasonably may request to effect such division of the
Loan. Borrower shall be required to pay all costs actually incurred by Lender in
connection with the foregoing.

No course of dealing on the part of Lender, its officers, employees, consultants
or agents, nor any failure or delay by Lender with respect to exercising any
right, power or privilege of Lender under any of the Loan Documents, shall
operate as a waiver thereof.

Rights and remedies of Lender under the Loan Documents shall be cumulative, and
the exercise or partial exercise of any such right or remedy shall not preclude
the exercise of any other right or remedy.

TO THE MAXIMUM EXTENT PERMITTED BY LAW, BORROWER AND LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
NOTE OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE
BY ANY PARTY OF THEIR RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY
RELATING TO THE LOAN OR THE MORTGAGED PROPERTY (INCLUDING, WITHOUT LIMITATION,
ANY ACTION TO RESCIND OR CANCEL THIS NOTE OR ANY OTHER LOAN DOCUMENT, AND ANY
CLAIM OR DEFENSE ASSERTING THAT THIS NOTE OR ANY OTHER LOAN DOCUMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER INTO THIS NOTE AND THE LOAN DOCUMENTS.

BORROWER SUBMITS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
WITHIN THE STATE OF IDAHO FOR THE DETERMINATION OF ANY CONTROVERSY ARISING UNDER
OR IN CONNECTION WITH THIS NOTE OR THE OTHER LOAN DOCUMENTS, AND BORROWER AND
EACH GRANTOR PARTY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT, OR OTHER
PROCESS IN AN ACTION IN ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF
IDAHO AND AGREES THAT ALL SERVICE THEREOF MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED. BORROWER HEREBY CONSENTS TO VENUE IN ADA COUNTY,
IDAHO, AND IRREVOCABLY WAIVES ANY OBJECTION TO VENUE IN ADA COUNTY, IDAHO.

 

PROMISSORY NOTE - 5



--------------------------------------------------------------------------------

This Note and the Loan Documents are being executed and delivered, and are
intended to be performed, in the State of Idaho and the laws of the State of
Idaho, without reference to its conflicts of law principles, shall govern the
rights and duties of the parties hereto and the validity, construction,
enforcement and interpretation of this Note and the Loan Documents, except to
the extent otherwise specified in any of the Loan Documents.

[The remainder of this page is intentionally left blank.]

 

PROMISSORY NOTE - 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed this Note as of the date first written
above.

 

    Wells VAF – Parkway at Oak Hill, LLC,     a Delaware limited liability
company     By:   Wells Mid-Horizon Value-Added Fund I, LLC,       a Georgia
limited liability company,       its sole Member       By:   Wells Investment
Management Company, LLC,        

a Georgia limited liability company,

its Manager

        By:   /s/ Kevin A. Hoover           Kevin A. Hoover, President

 

STATE OF Georgia

  

    §

     

    §

  

COUNTY OF Gwinnett

  

    §

  

This instrument was acknowledged before me on February 17th, 2010, by Kevin A.
Hoover, the President of Wells Investment Management Company, LLC, a Georgia
limited liability company, on behalf of said limited liability company, in its
capacity as Manager of Wells Mid-Horizon Value-Added Fund I, LLC, a Georgia
limited liability company, on behalf of said limited liability company, in its
capacity as sole Member of Wells VAF – Parkway at Oak Hill, LLC, a Delaware
limited liability company, on behalf of said limited liability company.

 

   

            /s/ L A Hunt

   

Notary Public, State of Georgia

   

Name:       L A Hunt

   

My commission expires: 6/10/10

 

PROMISSORY NOTE - 7



--------------------------------------------------------------------------------

LOGO [g69911ex10_15pg8.jpg]    Loan No. AC-TX-MM-10-001-001

 

ALLONGE

This allonge endorsement is attached to, and forms a part of, the Promissory
Note, dated as of February 24, 2010, in the stated principal amount of
$6,900,000.00, executed by Wells VAF – Parkway at Oak Hill, LLC, a Delaware
limited liability company, payable to the order of A10 Capital, LLC, a Delaware
limited liability company.

Pay to the order of Wells Fargo Foothill, LLC, a Delaware limited liability
company, as Agent.

 

A10 Capital, LLC,

a Delaware limited liability company

By: /s/ Dale Conder

 

Dale Conder, Chief Risk Officer